


Exhibit 10.1

 

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

AGREEMENT made the day 17th of February, 2005, effective as of January 1, 2005,
by and between KINRO TEXAS LIMITED PARTNERSHIP (the “Company”) and DAVID L.
WEBSTER (the “Executive”).

 

WITNESSETH:

WHEREAS, Kinro, Inc. (“Kinro”), the indirect parent of the Company, and the
Executive entered into an Employment Agreement, effective as of January 1, 1996
(the “1996 Agreement”), which was approved by the stockholders of Drew
Industries Incorporated (“Drew”), the ultimate parent of the Company, and

 

WHEREAS, the 1996 Agreement was amended and restated by an agreement effective
as of September 1, 1999 (the “1999 Agreement”) including an amended incentive
compensation plan approved by the stockholders of Drew; and

 

WHEREAS, in 2002, the stockholders of Drew approved Drew’s 2002 Equity Award and
Incentive Plan that modified the Company’s performance-based incentive
compensation program; and

 

WHEREAS, the Executive is and has been Chairman, President, Chief Executive
Officer of the Company; and

 

WHEREAS, it is in the best interests of the Company to assure the continued
relationship between the Executive and the Company; and

 

WHEREAS, the Company and the Executive desire to restate and amend the 1999
Agreement as set forth herein.

 

 

 


--------------------------------------------------------------------------------



 

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, it is agreed as follows:

 

FIRST: The Company hereby agrees to continue to employ the Executive, and the
Executive hereby agrees to continue to serve the Company, as Chairman, President
and Chief Executive Officer of the Company or in such other office or capacity
with the Company, or any subsidiary or affiliate of the Company, of
substantially equivalent responsibility, dignity and function as the Board of
Directors of the Company may direct, under the terms and conditions of this
Agreement. The Executive agrees to continue to devote substantially all of his
time, attention, skills and efforts to the performance of his duties on behalf
of the Company, and its subsidiaries and affiliates, at the principal executive
offices of the Company in the State of Texas; provided, however, that the
Executive shall at no time be required to change his residence without his
consent.

 

SECOND: The term of this Agreement shall commence as of January 1, 2005 and
shall terminate on December 31, 2007 (the “Initial Term”); provided, however,
that unless this Agreement is terminated by the Executive or the Company by
written notice sent not less than one hundred twenty (120) days prior to the
expiration of the Initial Term or any Renewal Term, this Agreement shall
automatically renew for a term of one (1) year from the immediately preceding
expiration date (a “Renewal Term”).

 

THIRD: During the term of this Agreement, the Executive shall exert his best
efforts, and, subject to the terms and provisions hereof, shall devote
substantially all of his business time and attention to the business and affairs
of the Company, and its subsidiaries and affiliates, and will use his best
efforts to promote the interests thereof. Consistent with the foregoing, the
Executive shall not be precluded from giving appropriate attention to his
personal

 

 

2

 


--------------------------------------------------------------------------------



 

and financial affairs. The Executive shall act in accordance with the policies
of the Company as determined from time to time by the Board of Directors and the
shareholder of the Company, and shall perform such services as the Board of
Directors may from time to time direct consistent with this Agreement.

 

FOURTH: The Company agrees to pay the Executive for his services to the Company
a salary at the rate of not less than Four Hundred Thousand ($400,000) Dollars
per annum, payable according to the customary payroll practice of the Company.

 

FIFTH: Subject to the Drew Industries Incorporated 2002 Equity Award and
Incentive Plan, in addition to the salary provided for in paragraph FOURTH
hereof, the Executive shall be entitled to receive for the years ending December
31, 2005, 2006 and 2007, performance-based incentive compensation (the “Bonus”)
equal to five (5%) percent of the amount by which the annual consolidated
Operating Profit (as herein defined) of Kinro, including the Better Bath
division, exceeds Seven Million Five Hundred Twenty Two Thousand ($7,522,000)
Dollars. For purposes of this Agreement “Operating Profit” means the
consolidated earnings of Kinro, before interest and taxes (without deduction for
costs of parent-company administration or amortization of goodwill, provided,
however, that if, after the date hereof, Kinro or the Company acquire additional
business operations, the performance goals pursuant to which any Bonus is paid
for the Initial Term or any Renewal Term may be modified upon agreement between
the Executive and the Company).

 

SIXTH: Nothing in this Agreement, nor any fixing of compensation in the form of
salary, deferred compensation, securities or otherwise, shall prevent the
Compensation Committee of the Board of Directors of Drew from granting to the
Executive (i) payments

 

 

3

 


--------------------------------------------------------------------------------



 

pursuant to Drew’s discretionary retirement bonus program, and (ii) additional
compensation in the form of cash, salary increases, deferred compensation,
securities or otherwise.

 

SEVENTH: The Executive and his family shall continue to receive medical coverage
at least equivalent, in nature and extent, to the medical coverage presently in
effect, and such other reasonable benefits which he has received from the
Company prior to the date hereof.

 

The Executive agrees to have an annual comprehensive physical examination at the
expense of the Company.

 

The Executive shall be eligible to participate in any pension, retirement or
profit-sharing plan adopted by the Company for the benefit of its executives.
The Executive shall also be entitled to a vacation in each year during the term
hereof of not less than three weeks.

 

The Company agrees to maintain disability insurance providing for periodic
payments (not less frequently than monthly) to the Executive, in the event the
Executive shall fail or be unable to perform his obligations hereunder, in the
amount of not less than $120,000 per year, and up to $240,000 per year if
available at reasonable cost to the Company. The Executive shall have the right
to elect payment of premiums for such insurance to be made either by the Company
on behalf of the Executive, or directly by the Executive. Such disability
payments shall commence ninety (90) days after the commencement of disability
and shall continue for the maximum available term after the commencement of
disability.

 

During the period of employment hereunder, the Company, at its expense, will
make available to the Executive an automobile, together with gasoline credit
cards, to be used in connection with the business of the Company. The Company
will pay for all maintenance and parking of such automobile.

 

 

4

 


--------------------------------------------------------------------------------



 

 

EIGHTH: All travel and other expenses incident to the rendering of services by
the Executive hereunder will be paid by the Company. If any such expenses are
paid in the first instance by the Executive, the Company will reimburse him
therefor on presentation of expense vouchers.

 

NINTH: If, on account of physical or mental disability, the Executive shall fail
or be unable to fully perform this Agreement for a continuous period of six (6)
months during the Initial Term or any Renewal Term, the Company may, at its
option, at any time thereafter, upon thirty (30) days written notice to the
Executive, terminate this Agreement and this Agreement shall come to an end at
the end of said notice period as if such date were the termination date of this
Agreement. Notwithstanding termination of employment as aforesaid, the Company
shall (i) continue to make salary payments to the Executive in an amount equal
to the difference between the salary provided for in Paragraph FOURTH of this
Agreement and the disability payments received by the Executive pursuant to
paragraph SEVENTH of this Agreement for a period ending on the first to occur of
(A) six (6) months from said date of termination or (B) the expiration of the
Initial Tern or any Renewal Term; and (ii) pay the Bonus to the Executive
proportionately with respect to the period prior to the date of termination.

 

In the event of the death of the Executive during the term hereof, the term of
this Agreement shall terminate on the date of death. In such case, the Company
shall continue to pay to the heir or designee of the Executive (i) the salary
payments provided for in Paragraph FOURTH hereof which the Executive would have
been entitled to receive for a period ending on the first to occur of (A) six
(6) months from the date of death of the Executive, or (B) the expiration of the
Initial Term or any Renewal Term, (ii) the Bonus, proportionately, with respect
to the period prior to the date of termination.

 

 

5

 


--------------------------------------------------------------------------------



 

 

The Company agrees to maintain, at no cost to the Executive, a term life or
whole life insurance policy or policies on the life of the Executive during the
period of employment hereunder providing death benefits of at least $500,000,
the proceeds of which insurance shall be payable to beneficiaries designated by
the Executive.

 

The Company shall have the right to terminate this Agreement at any time upon
ten (10) days written notice to the Executive in the event that (i) the
Executive has committed a willful material breach of the terms of this
Agreement, or (ii) the Executive is convicted of any crime involving moral
turpitude. In such event, this Agreement shall come to an end as of the end of
such notice period as if such date were the termination date of this Agreement.

 

TENTH: During the Initial Term and any Renewal Term, and for a period of
eighteen (18) months thereafter, the Executive shall not (i) directly or
indirectly, undertake or perform any services in or for any other enterprises
that may or would interfere with the due performance of his duties hereunder,
nor (ii) divulge to any person, firm, company or other entity any information
with respect to the business of the Company or its affiliates or subsidiaries
that he may acquire in connection with the performance of his duties hereunder
or may have acquired prior hereto, including, but not limited to, production
methods, manufacturing methods, arrangements or processes, sales methods or
arrangements, customer’s lists, technical data, know-how and other information,
whether or not commonly regarded as proprietary information or trade secrets.
For the purposes hereof, a business shall be deemed competitive if it is
conducted in any geographic market area in which the Company or its affiliates
or subsidiaries is engaged in business and involves the sale or distribution of
any products or services sold or offered by the Company or its affiliates or
subsidiaries or any products or services similar to, or derived from, the
products or services sold or offered by the Company or its affiliates or
subsidiaries.

 

 

6

 


--------------------------------------------------------------------------------



 

 

The Executive agrees that during the Initial Term and any Renewal Term, and for
a period of eighteen (18) months thereafter, he shall not directly or indirectly
engage in any business which is competitive with the business of the Company or
its affiliates or subsidiaries. For the purposes hereof, a business shall be
deemed competitive if it is conducted in any geographic market area in which the
Company or its affiliates or subsidiaries is engaged in business and involves
the sale or distribution of any products or service sold or offered by the
Company or its affiliates or subsidiaries, or any products or services similar
to, or derived from, the products or services sold or offered by the Company or
its affiliates or subsidiaries on the date of such termination; and the
Executive shall be deemed directly or indirectly to engage in such business if
he participates in such business, or in any entity engaged in or which owns such
business, as an officer, director, employee, consultant, partner, individual
proprietor, manager or as an investor who has made any loans, contributed to
capital stock or purchased any stock. The foregoing, however, shall not be
deemed to prevent the Executive from investing in securities if such class of
securities in which the investment is so made is listed on a national securities
exchange or is of a company registered under Section 12(g) of the Securities
Exchange Act of 1934, and does not represent in excess of one (1%) per cent of
the outstanding securities of said class.

 

ELEVENTH: : All notices and other communications hereunder shall be in writing
and shall be given (and shall be deemed to have been duly given upon receipt) by
delivery in person, telegram, facsimile or other standard form of
telecommunication, or by registered or certified post-paid mail, return receipt
requested, and addressed as follows, or to such other address as any party may
notify the other in accordance with provision hereof:

 

To the Company:

Kinro Texas Limited Partnership

c/o Drew Industries Incorporated

200 Mamaroneck Avenue

White Plains, New York 10601

 

7

 


--------------------------------------------------------------------------------



 

 

 

To the Executive:

David L. Webster

3112 Collard Road

Arlington, Texas 76017

 

TWELFTH: This Agreement constitutes the whole Agreement between the parties, and
there are no terms other than those contained herein. No variation hereof shall
be deemed valid unless in writing and signed by the parties hereto, and no
discharge of the terms hereof shall be deemed valid unless by full performance
by the parties hereto, or by a writing signed by the parties hereto. This
Agreement shall supersede all other Employment Agreements between the Executive
and the Company.

 

THIRTEENTH: This Agreement shall inure to the benefit of and be binding upon the
Company, its successors and assigns, and the Executive, his heirs, executors,
administrators and legal representatives.

 

FOURTEENTH: This Agreement shall not be terminated, voluntarily or
involuntarily, by the liquidation or dissolution of the Company or by the merger
or consolidation of the Company with or into another Company.

 

IN WITNESS WHEREOF, the Company has caused these presents to be signed by its
duly authorized officer, and its corporate seal to be hereunto affixed, and the
Executive has hereunto set his hand the day and year first above written.

 

ATTEST:

KINRO TEXAS LIMITED PARTNERSHIP

 

 

/s/ Fredric M. Zinn                              

By:  /s/ Leigh J Abrams                              

 

 

WITNESS:

 

 

/s/ Stephanie W. Todd                        

   /s/ David L. Webster                              

 

                  David L. Webster

 

 

 

8

 


--------------------------------------------------------------------------------



 

 

 

Guarantee

Each of the undersigned entities hereby jointly and severally guarantees the
full and prompt payment and performance by Kinro Texas Limited Partnership of
the foregoing Amended and Restated Employment Agreement.

Dated:

February 17, 2005

 

Kinro, Inc.

Kinro Manufacturing, Inc.

Kinro Tennessee Limited Partnership

 

By:   /s/ Leigh J. Abrams, VP                

 

 

9

 

 

 